852 F.2d 1288
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Richard WATSON, Plaintiff-Appellant,v.Nancy ARTLEY, Defendant-Appellee.
No. 88-1113.
United States Court of Appeals, Sixth Circuit.
July 28, 1988.

Before MERRITT and KRUPANSKY, Circuit Judges and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
The plaintiff is a Michigan state prisoner.  He filed an action under 42 U.S.C. Sec. 1983 for monetary damages against the prison's clinical psychologist.  He contended that his rights to due process and to be free from sexual discrimination were violated by the defendant because she allegedly included in her report false or prejudicial information obtained from the plaintiff's presentence report.


3
The district court dismissed the suit, calling it "patently frivolous and baseless."


4
Upon review, we conclude the district court properly dismissed plaintiff's suit for the reasons stated by the district court in its order of dismissal dated April 29, 1986.  Not one scintilla of fact is offered by plaintiff to support the allegation that he was the victim of sexual discrimination.  Plaintiff was represented by counsel and was given ample opportunity to object and correct misstatements contained in the presentence report.  Therefore, he was not denied due process.  Additionally, plaintiff falls far short of establishing constitutional error or unfair prejudice.  Plaintiff complains that the report has been used to "harass and humiliate [him], deny him programs, and may be used to deny him parole."    These allegations are conclusory and in part conjecture.  He was not denied due process, and dismissal of the suit was proper.  We therefore affirm the judgment of the district court pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff's motion for counsel is also hereby denied.